El Juez Pbesidente Sbñob del Tobo,
emitió la opinión del tribunal.
Existe una ley en Puerto Rico prohibiendo portar armas, de 1905. Fué enmendada en 1908 y en 1924. En su sección 6 tal como quedó enmendada en 1924, Ley No. 14 de ese año, se determinan las personas que podrán usar armas legal-mente. El número once de esa sección, Leyes de 1924, sesión especial, p. 119, lee como sigue:
“11. — Los conductores de fondos privados mientra's los tuvieren bajo su guarda, previa autorización de la corte de distrito corres-pondiente, ante la cual justificará el conductor de tales fondos o sus patronos, la necesidad de la licencia.”
Alegando ser un conductor de fondos privados, Juan Mon-talvo solicitó de la Corte de Distrito de Arecibo que se le autorizara para portar un revólver mientras los conducía, Se oyó la prueba ofrecida. Intervino el fiscal del distrito en el procedimiento e informó oponiéndose y la corte negó final-mente la solicitud.
Juan Montalvo apeló para ante esta Corte Suprema y el fiscal ha pedido que se desestime el recurso por no estar autorizado por la ley.
Contestó Montalvo sosteniendo que su derecho a apelar se basa en el artículo 295 del Código de Enjuiciamiento Civil No. 1 que prescribe:
“Artículo 295. Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
*784“1. De una sentencia definitiva pronunciada en un pleito o pro-cedimiento especial, comenzado en la corte que la hubiere dictado, dentro de un mes de'spués de haberse registrado ia sentencia.”
Alega que el procedimiento que autoriza la sección 6, No. 11, de la ley prohibiendo portar armas es uno de Ios-procedimientos especiales que tuvo en mente el legislador.
El estatuto especial de que se trata no concede el derecha de apelación. Gomo hemos visto el apelante invoca el pre-cepto general del Código de Enjuiciamiento Civil. Resu-miendo la jurisprudencia sobre la materia dice Corpus Juris,, itálicas nuestras:
“En ausencia de una disposición estatutoria expresa en contra-rio, una apelación o recurso de error procede solamente cuando ha habido una decisión por un tribunal o por un funcionario investido con autoridad judicial y que esté actuando en un carácter judicial al emitir la decisión. Qué es una decisión judicial es eue'stión que depende mucho de las circunstancias del caso en particular para que permita una discusión detallada en este momento. Sin embargo, podría decirse como regla general que cuando se confiere cualquier facultad a una corte, para ser por ella ejercida como tal corte, de la manera.y con las formalidades de una corte, y en sus procedi-mientos ordmarios, la actuación de tal corte debe considerarse judicial irrespectivamente de la naturaleza original de la facultad, y la resolución de la corte sobre tal cuestión puede por tanto ser apela-ble. Y el hecho de que la decisión no sea estrictamente hablando una sentencia, o de que los procedimientos, no puedan constituirse en lo que técnicamente se llama unos autos, no impedirá que éstos sean apelables.” 3 C. J. 372, 373.
Y más adelante, bajo el epígrafe “Procedimientos Espe-ciales”:
“Es regla bien establecida en la mayoría de las-jurisdicciones que cuando un tribunal ejerce jurisdicción éspecial limitada, confe-rídale por un estatuto, según el cual el procedimiento no está de acuerdo con las disposiciones del derecho común, no procede un re-curso de apelación o de error contra la actuación de la corte, a menos que tal apelación esté provista expresamente por el estatuto, pero en algunas jurisdicciones las cortes, sin autoridad estatutoria especial, han concedido apelaciones en tales casos.” 3 C. J. 375.
*785Entre las cortes que sostienen el criterio más liberal ex-presado últimamente, se encuentra la de California. En la nota se citan-dos casos, de dicho estado, el de Lord v. Dunster, 79 Cal. 477 y el de Morton v. Broderick, 118 Cal. 474.
En el primero se razona la posición asumida por la corte, así:
“La corte suprema tiene jurisdicción de apelación en casos de elecciones impugnadas de acuerdo con la Constitución de 1879. Las deeisione's de esta corte independientemente de las razones en que originalmente se basaban mediante prolongada aquiescencia ban lijado la interpretación que debe darse a la constitución respecto al principio envuelto en la máxima Contemporánea expo sitio est fortissimo in lege; y no habiendo en la constitución de 1879 nada que restrinja o limite el derecho de apelación en casos de elecciones Impugnadas según la interpretación dada a la constitución anterior, ese derécho continúa de conformidad con la constitución de 1879.“ Lord v. Dunster, 79 Cal. 477.
Y en el segundo, del siguiente modo:
“Cuando un procedimiento para la remoción de una junta direc-tiva participa de la naturaleza de una acción civil, es entablado a instancia y a nombre de un ciudadano particular y los demandados son notificados mediante el emplazamiento exigido en una acción civil, y la causa fué tramitada totalmente al igual que un pleito civil, sin jurado, una sentencia dictada contra la junta en tal aceión debe ser considerada como dictada en un procedimiento civil en lo que respecta a los efec-tos de una apelación contra la misma. Y no puede considerarse la sentencia como que ha sido dictada en un procedimiento criminal, independientemente de si el estatuto tuvo por objeto la interposición de una acción civil o criminal toda vez que una acción criminal sólo puede ’ser instituida a nombre o por la autoridad del estado y no por un particular.
“Llabiendo sido judicialmente interpretada la constitución anterior como que faculta a la legislatura a preveer lo necesario en re-lación con las apelaciones para ante la corte suprema en procedi-mientos civiles de naturaleza sumaria, debe llegarse a la conclusión de que su fraseología, nuevamente usada en la constitución actual, ha sido adoptada con la interpretación que las cortes le habían dado -, y cuando la interpretación de la constitución actual ha sido fijada por antigua sanción tanto de la legislatura como de las cortes en favor del derecho de apelación en casos espeeiale’s, ella no puede estar *786sujeta a decisiones en sentido contrario como si se tratara de una cuestión nueva.” Morton v. Broderick, 118 Cal. 474-475.
Si se compara la naturaleza de los casos de California con la de éste sometido a nuestra consideración, se observará en seguida lo distinta que es. Tampoco existen en este caso los precedentes que en los dos de California.
Aquí la corte actuó es cierto por ministerio de la ley y al negarse a conceder la autorización no bay duda alguna que examinó la solicitud y pesó la prueba ejercitando su criterio judicial, pero no se trata de un procedimiento civil, ex parte o contencioso1, de carácter verdaderamente judicial. La Legislatura encomendó a la corte la conceción de la licencia en casos apropiados como pudiera haberlo hecho a un funcio-nario administrativo, y su actuación aislada, concreta, dis-crecional, es definitiva.
El fiscal de esta corte se limitó a presentar su moción. En . su argumento oral nos parece que sostuvo que los únicos procedimientos especiales a que se refiere el artículo 295 del Código de Enjuiciamiento Civil, son los comprendidos en la ley de 1905 que lleva ese título. Creemos conveniente con-signar que no es ése nuestro juicio. Nuestro criterio es más amplio, pero por amplio que sea no llega a comprender un caso como éste cuya naturaleza hemos tratado de fijar ante-riormente. Véase Luce & Co. v. Registrador, 34 D.P.R. 952 y opinión disidente del Juez Asociado Sr. Wolf a la página 913. También 20 Fed. (2d) 115.

Debe desestimarse el recurso.